MORRISON, Judge
(dissenting).
This appellant rented an automobile agreeing to drive the same fifty miles per day and agreeing to return it on a day certain. He did not return it when he agreed to do so, he drove it 4,672 miles, he did not pay for the use of the automobile, and he made no explanation to the owner for his failure to return the automobile in compliance with the contract. This is certainly some evidence of intent to convert.
I vigorously dissent to the majority opinion which says the evidence is insufficient to support the conviction.